PLACEMENT AGENCY AGREEMENT
 

 
November 12, 2013

 
Maxim Group LLC
405 Lexington Avenue
New York, New York 10174
 
Ladies and Gentlemen:
 
Introduction. Subject to the terms and conditions herein (this “Agreement”), Z
Trim Holdings, Inc., an Illinois corporation (the “Company”), hereby agrees to
sell up to an aggregate of 2,250,000 registered shares (the “Shares”) of the
Company’s common stock, $0.00005 par value per share (the “Common Stock”), and
Common Stock purchase warrants in the form attached hereto as Exhibit A (the
“Warrants” and the shares of Common Stock underlying the Warrants, the “Warrant
Shares”), (the Shares, Warrants and Warrant Shares, collectively, the
“Securities”) directly to various investors (each, an “Investor” and,
collectively, the “Investors”) through Maxim Group LLC, as placement agent (the
“Placement Agent”). The Placement Agent may retain other brokers or dealers to
act as sub-agents or selected-dealers on its behalf in connection with the
Offering (as defined below) whose fees and expenses shall be borne exclusively
by the Placement Agent.
 
The Company hereby confirms its agreement with the Placement Agent as follows:
 
Section 1.            Agreement to Act as Placement Agent.
 
(a)          On the basis of the representations, warranties and agreements of
the Company herein contained, and subject to all the terms and conditions of
this Agreement, the Placement Agent shall be the exclusive Placement Agent in
connection with the offering and sale by the Company of the Securities pursuant
to the Company's registration statement on Form S-1 (File No. 333-186577) (the
“Registration Statement”), with the terms of such offering (the “Offering”) to
be subject to market conditions and negotiations between the Company, the
Placement Agent and the prospective Investors. The Placement Agent, as agent for
the Company, will act on a reasonable best efforts basis to assist the Company
in obtaining Investors to purchase the Securities and the Company agrees and
acknowledges that there is no guarantee of the successful placement of the
Securities, or any portion thereof, in the prospective Offering. Under no
circumstances will the Placement Agent or any of its “Affiliates” (as defined
below) be obligated to underwrite or purchase any of the Securities for its own
account or otherwise provide any financing. The Placement Agent shall act solely
as the Company’s agent and not as principal. The Placement Agent shall have no
authority to bind the Company with respect to any prospective offer to purchase
Securities and the Company shall have the sole right to accept offers to
purchase Securities and may reject any such offer, in whole or in part. Subject
to the terms and conditions hereof, payment of the purchase price for, and
delivery of, the Securities shall be made at a single closing (the “Closing” and
the date on which the Closing occurs, the “Closing Date”). As compensation for
services rendered, on the Closing Date, the Company shall pay to the Placement
Agent the fees and expenses set forth below:
 
(i)          A cash fee equal to 6.6% of the gross proceeds received by the
Company from the sale of the Securities at the Closing of the Offering; and
 
(ii)        The Company also agrees to reimburse Placement Agent’s expenses in
an amount equal to 2.0% of the aggregate gross proceeds raised in the Offering
(provided, however, that such expense allowance in no way limits or impairs the
indemnification and contribution provisions of this Agreement).  No payment has
been made prior to the execution of this Agreement and any reimbursement shall
be payable immediately upon the closing of the Offering, subject to compliance
with FINRA Rule 5110(f)(2)(C).
 
 
In connection with its compensation for the Offering, $100,000 of financial
advisory consulting fees paid by the Company to Placement Agent between July
2012 and September 2013 pursuant to an advisory agreement dated July 2012 is
deemed to be compensation related to the Offering pursuant to FINRA Rule
5110(c)(3)(A)(vi).  The consulting fees attributable to compensation are limited
to 7.0% of the aggregate proceeds of the Offering.  In the event less than the
maximum proceeds of this Offering are raised, Placement Agent will return that
portion of consulting fees previously received that are in excess of 7.0% of the
actual proceeds of this Offering.
 
(b)          The term of the Placement Agent's exclusive engagement will end on
May 30, 2013, after which either party hereto may terminate the engagement upon
30 days prior written notice to the other party.(the “Exclusive Term”).
Notwithstanding anything to the contrary contained herein, the provisions
concerning confidentiality, indemnification and contribution contained herein
and the Company’s obligations contained in the indemnification provisions will
survive any expiration or termination of this Agreement, and the Company’s
obligation to pay fees actually earned and payable and to reimburse expenses
actually incurred and reimbursable pursuant to Section 1 hereof and which are
permitted to be reimbursed under FINRA Rule 5110(f)(2)(D), will survive any
expiration or termination of this Agreement. Nothing in this Agreement shall be
construed to limit the ability of the Placement Agent or its Affiliates to
pursue, investigate, analyze, invest in, or engage in investment banking,
financial advisory or any other business relationship with Persons (as defined
below) other than the Company. As used herein (i) “Person” means an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind and (ii) “Affiliate”
means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act (as defined below).
 
Section 2.            Representations, Warranties and Covenants of the Company.
The Company hereby represents, warrants and covenants to the Placement Agent as
of the date hereof, and as of the Closing Date, as follows:
 
(a)          Securities Law Filings. The Company filed with the Securities and
Exchange Commission (the “Commission”) on February 11, 2013 the Registration
Statement under the Securities Act of 1933, as amended (the “Securities Act”),
for the registration of the Securities. At the time of such filing, the Company
met the requirements of Form S-1 under the Securities Act. Following the
effectiveness of the Registration Statement and the determination of pricing
among the Company and the prospective Investors introduced to the Company by
Placement Agent, the Company will file with the Commission pursuant to Rules
430A and 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a final
prospectus included in such Registration Statement relating to the Offering of
the Securities, their respective pricing, and the plan of distribution thereof
and will have advised the Placement Agent of all further information (financial
and other) with respect to the Company required to be set forth therein. Such
registration statement, at any given time, including the exhibits thereto filed
at such time, as amended at such time, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Preliminary Prospectus”; and the amended or
supplemented form of prospectus, in the form in which it will be filed with the
Commission pursuant to Rules 430A and 424(b) (including the Preliminary
Prospectus as so amended or supplemented) is hereinafter called the “Final
Prospectus.” All references in this Agreement to financial statements and
schedules and other information which is “contained,” “included,” “described,”
“referenced,” “set forth” or “stated” in the Registration Statement, the
Preliminary Prospectus or the Final Prospectus (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is or is deemed to be incorporated by
reference in the Registration Statement, the Preliminary Prospectus or the Final
Prospectus, as the case may be. The Company has not received any notice that the
Commission has issued or intends to issue a stop order suspending the
effectiveness of the Registration Statement or the use of the Preliminary
Prospectus or the Final Prospectus or intends to commence a proceeding for any
such purpose.
  
(b)          Assurances. The Registration Statement (and any further documents
to be filed with the Commission) contains all exhibits and schedules as required
by the Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the applicable Rules and Regulations and
did not, and, as amended or supplemented, if applicable, will not, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
The Preliminary Prospectus, and the Final Prospectus, each as of its respective
date, comply or will comply in all material respects with the Securities Act and
the applicable Rules and Regulations. Each of the Preliminary Prospectus and the
Final Prospectus, as amended or supplemented, did not and will not contain as of
the date thereof any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Notwithstanding the
foregoing, the representations and warranties in this Section 2(b) shall not
apply to information contained in or omitted from the Registration Statement or
any Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by or on behalf of the Placement Agent specifically for
inclusion therein. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. Except for this
Agreement, there are no documents required to be filed with the Commission in
connection with the transaction contemplated hereby that (x) have not been filed
as required pursuant to the Securities Act or (y) will not be filed within the
requisite time period. Except for this Agreement, there are no contracts or
other documents required to be described in the Preliminary Prospectus or Final
Prospectus, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required. The Company is
eligible to use free writing prospectuses in connection with the Offering
pursuant to Rules 164 and 433 under the Securities Act. Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable Rules and
Regulations. Each free writing prospectus that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or that was
prepared by or behalf of or used by the Company complies or will comply in all
material respects with the requirements of the Securities Act and the applicable
Rules and Regulations. The Company will not, without the prior consent of the
Placement Agent, prepare, use or refer to, any free writing prospectus.
 
(c)          Offering Materials. The Company has delivered, or will as promptly
as practicable deliver, to the Placement Agent complete conformed copies of the
Registration Statement and of each consent and certificate of experts, as
applicable, filed as a part thereof, and conformed copies of the Registration
Statement (without exhibits), the Preliminary Prospectus, and the Final
Prospectus, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date, any offering material in connection with the offering and
sale of the Securities other than the Preliminary Prospectus, the Final
Prospectus, the Registration Statement and any other materials permitted by the
Securities Act.
 
(d)           The Company does not have any direct or indirect subsidiaries.
 


 
(e)          Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation
nor default of any of the provisions of its articles of incorporation, bylaws or
other organizational or charter documents. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in: (i) a material adverse effect on
the legality, validity or enforceability of this Agreement or any other
agreement entered into between the Company and the Investors, (ii) a material
adverse effect on the results of operations, assets, business, or condition
(financial or otherwise) of the Company taken as a whole, or (iii) a material
adverse effect on the Company’s ability to perform in any material respect on a
timely basis its obligations under this Agreement or the transactions
contemplated under the Final Prospectus (any of (i), (ii) or (iii), a “Material
Adverse Effect”) and no action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened (“Proceeding”) has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
(f)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the Final Prospectus and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and under the Final Prospectus have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company, the Company’s Board of Directors (the “Board of
Directors”) or the Company’s stockholders in connection therewith other than in
connection with the Required Approvals (as defined below). This Agreement has
been duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(g)          No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the transactions contemplated pursuant to the
Final Prospectus, the issuance and sale of the Securities and the consummation
by it of the transactions contemplated hereby and thereby do not and will not
(i) conflict with or violate any provision of the Company’s articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
(as defined below) upon any of the properties or assets of the Company, or,
except as set forth on Schedule 2(j), give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) subject to the Required Approvals (as defined below),
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect. “Liens” include any liens, charges, pledges, security interests,
encumbrances, rights of first refusal, preemptive rights or other restrictions.
 
(h)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement and the
transactions contemplated pursuant to the Final Prospectus, other than: (i) the
filing with the Commission of the Final Prospectus and (ii) such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).
 
(i)           Issuance of the Securities. The Securities are duly authorized
and, when issued and paid for in accordance with the Final Prospectus, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company. Shares underlying Warrants, when issued in
accordance with the terms of the applicable agreements, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company. The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to the Final
Prospectus.
 
(j)           Capitalization. The capitalization of the Company is as set forth
in the Final Prospectus. The Company has not issued any capital stock since its
most recently filed periodic report under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), other than pursuant to the exercise of employee
stock options under the Company’s stock option plans, the issuance of shares of
Common Stock to employees pursuant to the Company’s employee stock purchase
plans and pursuant to the conversion and/or exercise of securities of the
Company which would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock (“Common Stock Equivalents”) outstanding as of the date of
the most recently filed periodic report under the Exchange Act. No Person (other
than those Persons who have waived any such rights in writing in connection with
this Offering) has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by this Agreement and the transactions contemplated pursuant to the
Final Prospectus. Except as a result of the purchase and sale of the Securities,
and as set forth on Schedule 2(j) attached hereto, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investors) and, except as set forth on Schedule 2(j), will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. Except as is disclosed in the Registration Statement, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.
 
(k)          SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus and
the Final Prospectus, being collectively referred to herein as the “SEC
Reports”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(l)          Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Securities contemplated by the Final Prospectus or disclosed in the Final
Prospectus, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its respective business, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 trading day prior to the
date that this representation is made.
 
(m)          Litigation. Except as disclosed in the SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its respective properties before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) (collectively, an “Action”) which (i) adversely
affects or challenges the legality, validity or enforceability of any of this
Agreement and the transactions contemplated pursuant to the Final Prospectus or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor, to the Company’s knowledge, any director or officer thereof, is or
has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.
 
(n)          Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s employees is a member of a union that relates to
such employee’s relationship with the Company and the Company is not a party to
a collective bargaining agreement, and the Company believes that its
relationships with its employees are good. No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company to any liability with respect to any of the foregoing matters. The
Company is in compliance with all U.S. federal, state, local and foreign laws
and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(o)          Compliance. The Company: (i) is not in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company
under), nor has the Company received notice of a claim that, as of the date
hereof, it is in default under or it is in violation of, any indenture, loan or
credit agreement or any other agreement or instrument to which it is a party or
by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is not in violation of any judgment, decree or
order of any court, arbitrator or governmental authority or (iii) is not in
violation of any statute, rule, ordinance or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws relating to taxes, environmental protection, occupational health and
safety, product quality and safety and employment and labor matters, except in
each case as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(p)          Regulatory Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business as described in
the SEC Reports, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of proceedings relating
to the revocation or modification of any Material Permit.
 
(q)          Title to Assets. The Company has good and marketable title in fee
simple to all real property owned by it and good and marketable title in all
personal property owned by it that is material to the business of the Company,
in each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company are held by it under valid, subsisting and enforceable
leases with which the Company is in compliance in all material respects.
 
(r)          Patents and Trademarks. The Company has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights necessary or material for use in connection
with its respective businesses as described in the SEC Reports and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). Except as set forth in the Registration
Statement or the SEC Reports, the Company has not received a notice (written or
otherwise) that any of, the Intellectual Property Rights has expired, terminated
or been abandoned, or is expected to expire or terminate or be abandoned, within
two (2) years from the date of this Agreement. The Company has not received,
since the date of the latest audited financial statements included within the
SEC Reports, a notice (written or otherwise) of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as could not have or reasonably be expected to not
have a Material Adverse Effect. To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company has taken reasonable security measures to protect the secrecy,
confidentiality and value of all of its Intellectual Property Rights, except
where failure to do so could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
(s)          Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the business in which the Company is engaged,
including, but not limited to, directors and officers insurance coverage. The
Company has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.
 
(t)          Transactions With Affiliates and Employees. Except as set forth in
the Registration Statement or the SEC Reports, none of the officers or directors
of the Company and, to the knowledge of the Company, none of the employees of
the Company is presently a party to any transaction with the Company (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee,
stockholder, member or partner, in each case in excess of $120,000 other than
for (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) other
employee benefits, including stock option agreements under any stock option plan
of the Company.
 
(u)          Sarbanes-Oxley; Internal Accounting Controls. Except as set forth
in the Registration Statement or the SEC Reports, the Company is in compliance
with any and all requirements of the Sarbanes-Oxley Act of 2002 that are
effective and applicable to the Company as of the date hereof, and any and all
applicable rules and regulations promulgated by the Commission thereunder that
are effective as of the date hereof and as of the Closing Date. Except as set
forth in the SEC Reports, the Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as set forth in the SEC
Reports, the Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(v)         Certain Fees. Except as set forth in the Final Prospectus, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement and the transactions contemplated pursuant to the
Final Prospectus. The Investors shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by this Agreement and the transactions
contemplated pursuant to the Final Prospectus.
 
(w)         Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(x)          Registration Rights. Except as disclosed in the Registration
Statement, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company in this
Offering.
 
(y)          Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from the OTC Market Group’s
OTC: Pink electronic quotation system (the “Trading Market”) or any other
trading market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market, if any. The Company is, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with any such listing and maintenance requirements.
 
(z)          Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s articles of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under this
Agreement and the transactions contemplated pursuant to the Final Prospectus,
including without limitation as a result of the Company’s issuance of the
Securities and the Investors’ ownership of the Securities.
 
(aa)        Disclosure. Except with respect to the material terms and conditions
of the transactions contemplated by this Agreement and the transactions
contemplated pursuant to the Final Prospectus, the Company confirms that neither
it nor any other Person acting on its behalf has provided any of the Investors
or their agents or counsel with any information that it believes constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the Final Prospectus. The Company understands and confirms that the
Investors will rely on the foregoing representation in effecting transactions in
securities of the Company. All of the disclosure furnished by or on behalf of
the Company to the Investors regarding the Company, its business and the
transactions contemplated hereby, including the disclosure schedules to the
definitive purchase agreement, is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. Except to the extent superseded by
subsequent public disclosures, the press releases disseminated by the Company
during the twelve months preceding the date of this Agreement taken as a whole
do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when made, not misleading.
 
(bb)       No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
any applicable shareholder approval provisions of any Trading Market on which
any of the securities of the Company are listed or designated.
 
(cc)        Solvency. Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof, and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
The Preliminary Prospectus sets forth as of the date hereof all outstanding
secured and unsecured Indebtedness of the Company, or for which the Company has
commitments. For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $50,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. The Company is not in default with respect
to any Indebtedness.  The representations of the Company in this Section 2(cc)
are qualified in their entirety by the “going concern” disclosures contained in
the Registration Statement and the SEC Reports.
 
(dd)       Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal and state
income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.
 
(ee)        Foreign Corrupt Practices. Neither the Company, nor to the knowledge
of the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(ff)         Accountants. The Company’s accounting firm is set forth in the
Preliminary Prospectus. To the knowledge and belief of the Company, such
accounting firm (i) is a registered public accounting firm as required by the
Exchange Act and (ii) has expressed its opinion with respect to the financial
statements included in the Company’s Annual Report for the year ended December
31, 2012.        
 
(gg)       Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Placement Agent in connection with the placement of the
Securities in this Offering.
 
(hh)       FDA. As to each product subject to the jurisdiction of the U.S. Food
and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act,
as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company
(each such product, a “Pharmaceutical Product”), such Pharmaceutical Product is
being manufactured, packaged, labeled, tested, distributed, sold and/or marketed
by the Company in compliance with all applicable requirements under FDCA and
similar laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports, except
where the failure to be in compliance would not have a Material Adverse Effect.
There is no pending, completed or, to the Company's knowledge, threatened,
action (including any lawsuit, arbitration, or legal or administrative or
regulatory proceeding, charge, complaint, or investigation) against the Company,
nor has the Company received any notice, warning letter or other communication
from the FDA or any other governmental entity, which (i) contests the premarket
clearance, licensure, registration, or approval of, the uses of, the
distribution of, the manufacturing or packaging of, the testing of, the sale of,
or the labeling and promotion of any Pharmaceutical Product, (ii) withdraws its
approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company, (iv) enjoins production at any facility of the
Company, (v) enters or proposes to enter into a consent decree of permanent
injunction with the Company, or (vi) otherwise alleges any violation of any
laws, rules or regulations by the Company, and which, either individually or in
the aggregate, would have a Material Adverse Effect. The properties, business
and operations of the Company have been and are being conducted in all material
respects in accordance with all applicable laws, rules and regulations of the
FDA.  The Company has not been informed by the FDA that the FDA will prohibit
the marketing, sale, license or use in the United States of any product proposed
to be developed, produced or marketed by the Company nor has the FDA expressed
any concern as to approving or clearing for marketing any product being
developed or proposed to be developed by the Company.
 
(ii)          Office of Foreign Assets Control. Neither the Company nor, to the
Company's knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”).
 
(jj)          U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon any Investor’s request.


(kk)           Bank Holding Company Act. Neither the Company nor any of its
subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.


(ll)          Money Laundering. The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
 
(mm)      Certificates. Any certificate signed by an officer of the Company and
delivered to the Placement Agent or to counsel for the Placement Agent shall be
deemed to be a representation and warranty by the Company to the Placement Agent
as to the matters set forth therein.
 
(nn)       Reliance. The Company acknowledges that the Placement Agent will rely
upon the accuracy and truthfulness of the foregoing representations and
warranties and hereby consents to such reliance.         
 
(nn)       Forward-Looking Statements. No forward-looking statements (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Registration Statement, the Preliminary Prospectus
or the Final Prospectus has been made or reaffirmed without a reasonable basis
or has been disclosed other than in good faith.
 
(oo)       Statistical or Market-Related Data. Any statistical, industry-related
and market-related data included or incorporated by reference in the
Registration Statement, the Preliminary Prospectus or the Final Prospectus are
based on or derived from sources that the Company reasonably and in good faith
believes to be reliable and accurate, and such data agree with the sources from
which they are derived.
 
(pp)       FINRA Affiliations. There are no affiliations with any FINRA member
firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company other than
as previously disclosed in writing to the Placement Agent.
 
(qq)       No Incorporation by Reference. No documents are incorporated by
reference in the Preliminary Prospectus or the Final Prospectus pursuant to Item
12 of Form S-1 which were filed under the Exchange Act.
 
Section 3.            Delivery and Payment. The Closing shall occur at the
offices of Ellenoff Grossman & Schole LLP (“Placement Agent Counsel”), 150 East
42nd Street, New York, New York 10017 (or at such other place as shall be agreed
upon by the Placement Agent and the Company). Subject to the terms and
conditions hereof, at the Closing payment of the purchase price for the
Securities sold on the Closing Date shall be made by Federal Funds wire
transfer, against delivery of such Securities, and such Securities shall be
registered in such name or names and shall be in such denominations, as the
Placement Agent may request at least one business day before the time of
purchase (as defined below).
 
Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent Counsel. All actions taken
at the Closing shall be deemed to have occurred simultaneously.
 
Section 4.            Covenants and Agreements of the Company. The Company
further covenants and agrees with the Placement Agent as follows:
 
(a)          Registration Statement Matters. The Company will advise the
Placement Agent promptly after it receives notice thereof of the time when any
amendment to the Registration Statement has been filed or becomes effective or
any supplement to any Final Prospectus or any amended Final Prospectus has been
filed and will furnish the Placement Agent with copies thereof. The Company will
file promptly all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Section
13(a), 14 or 15(d) of the Exchange Act subsequent to the date of any Final
Prospectus and for so long as the delivery of a prospectus is required in
connection with the Offering. The Company will advise the Placement Agent,
promptly after it receives notice thereof, (i) of any request by the Commission
to amend the Registration Statement or to amend or supplement any Final
Prospectus or for additional information, and (ii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto or any order preventing or
suspending the use of the Preliminary Prospectus or any Final Prospectus or any
amendment or supplement thereto or any post-effective amendment to the
Registration Statement, of the suspension of the qualification of the Securities
for offering or sale in any jurisdiction, of the institution or threatened
institution of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the Registration Statement or a
Final Prospectus or for additional information. The Company shall use its best
efforts to prevent the issuance of any such stop order or prevention or
suspension of such use.  If the Commission shall enter any such stop order or
order or notice of prevention or suspension at any time, the Company will use
its best efforts to obtain the lifting of such order at the earliest possible
moment, or will file a new registration statement and use its best efforts to
have such new registration statement declared effective as soon as practicable. 
Additionally, the Company agrees that it shall comply with the provisions of
Rules 424(b), 430A, 430B and 430C, as applicable, under the Securities Act,
including with respect to the timely filing of documents thereunder, and will
use its reasonable efforts to confirm that any filings made by the Company under
such Rule 424(b) are received in a timely manner by the Commission.
 
(b)          Blue Sky Compliance. The Company will cooperate with the Placement
Agent and the Investors in endeavoring to qualify the Securities for sale under
the securities laws of such jurisdictions (United States and foreign) as the
Placement Agent and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided that the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction where it is not now so qualified or
required to file such a consent, and provided further that the Company shall not
be required to produce any new disclosure document other than a Final
Prospectus. The Company will, from time to time, prepare and file such
statements, reports and other documents as are or may be required to continue
such qualifications in effect for so long a period as the Placement Agent may
reasonably request for distribution of the Securities. The Company will advise
the Placement Agent promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Securities for offering,
sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof at the earliest possible
moment.
 
(c)          Amendments and Supplements to a Final Prospectus and Other Matters.
The Company will comply with the Securities Act and the Exchange Act, and the
rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Securities as contemplated in this
Agreement and any Final Prospectus. If during the period in which a prospectus
is required by law to be delivered in connection with the distribution of
Securities contemplated by any Final Prospectus (the “Prospectus Delivery
Period”), any event shall occur as a result of which, in the judgment of the
Company or in the opinion of the Placement Agent or counsel for the Placement
Agent, it becomes necessary to amend or supplement any Final Prospectus in order
to make the statements therein, in the light of the circumstances under which
they were made, as the case may be, not misleading, or if it is necessary at any
time to amend or supplement any Final Prospectus to comply with any law, the
Company will promptly prepare and file with the Commission, and furnish at its
own expense to the Placement Agent and to dealers, an appropriate amendment to
the Registration Statement or supplement to the Registration Statement or any
Final Prospectus that is necessary in order to make the statements in any Final
Prospectus as so amended or supplemented, in the light of the circumstances
under which they were made, as the case may be, not misleading, or so that the
Registration Statement or any Final Prospectus, as so amended or supplemented,
will comply with law. Before amending the Registration Statement or
supplementing any Final Prospectus in connection with the Offering, the Company
will furnish the Placement Agent with a copy of such proposed amendment or
supplement and will not file any such amendment or supplement to which the
Placement Agent reasonably objects.
 
(d)          Copies of any Amendments and Supplements to a Final Prospectus. The
Company will furnish the Placement Agent, without charge, during the period
beginning on the date hereof and ending on the Closing Date of the Offering, as
many copies of any Final Prospectus and any amendments and supplements thereto
as the Placement Agent may reasonably request.
 
(e)          Free Writing Prospectus. The Company covenants that it will not,
unless it obtains the prior written consent of the Placement Agent, make any
offer relating to the Securities that would constitute a Company Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405 of the Securities Act) required to be filed by the Company
with the Commission or retained by the Company under Rule 433 of the Securities
Act. In the event that the Placement Agent expressly consents in writing to any
such free writing prospectus (a “Permitted Free Writing Prospectus”), the
Company covenants that it shall (i) treat each Permitted Free Writing Prospectus
as a Company Free Writing Prospectus, and (ii) comply with the requirements of
Rule 164 and 433 of the Securities Act applicable to such Permitted Free Writing
Prospectus, including in respect of timely filing with the Commission, legending
and record keeping.


(f)          Transfer Agent. The Company will maintain, at its expense, a
registrar and transfer agent for the Common Stock.
 
(g)          Earnings Statement. As soon as practicable and in accordance with
applicable requirements under the Securities Act, but in any event not later
than 18 months after the Closing Date, the Company will make generally available
to its security holders and to the Placement Agent an earnings statement,
covering a period of at least 12 consecutive months beginning after the Closing
Date, that satisfies the provisions of Section 11(a) and Rule 158 under the
Securities Act.
 
(h)          Periodic Reporting Obligations. During the Prospectus Delivery
Period, the Company will duly file, on a timely basis, with the Commission and
the Trading Market all reports and documents required to be filed under the
Exchange Act within the time periods and in the manner required by the Exchange
Act.
 
(i)          Additional Documents. The Company will enter into a purchase
agreement with Investors and will deliver any additional certificates or
documents as the Placement Agent deems necessary or appropriate to consummate
the Offering, all of which will be in form and substance reasonably acceptable
to the Placement Agent. The Company agrees that the Placement Agent may rely
upon, and is a third party beneficiary of, the representations and warranties
and applicable covenants set forth in the purchase agreement with Investors.
 
(j)          No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.
 
(k)          Acknowledgment. The Company acknowledges that any advice given by
the Placement Agent to the Company is solely for the benefit and use of the
Board of Directors of the Company and may not be used, reproduced, disseminated,
quoted or referred to, without the Placement Agent's prior written consent.
 
Section 5.            Conditions of the Obligations of the Placement Agent. The
obligations of the Placement Agent hereunder shall be subject to the accuracy of
the representations and warranties on the part of the Company set forth in
Section 2 hereof, in each case as of the date hereof and as of the Closing Date
as though then made, to the timely performance by each of the Company of its
covenants and other obligations hereunder on and as of such dates, and to each
of the following additional conditions:
 
(a)         Accountants’ Comfort Letter. On the date hereof, the Placement Agent
shall have received, and the Company shall have caused to be delivered to the
Placement Agent, a letter from M&K CPAs, PLLC (the independent registered public
accounting firm of the Company), addressed to the Placement Agent, dated as of
the date hereof, in form and substance satisfactory to the Placement Agent. The
letter shall not disclose any change in the condition (financial or other),
earnings, operations or business of the Company from that set forth in the
Preliminary Prospectus or the applicable Final Prospectus, which, in the
Placement Agent's sole judgment, is material and adverse and that makes it, in
the Placement Agent's sole judgment, impracticable or inadvisable to proceed
with the Offering of the Securities as contemplated by such Final Prospectus.


(b)          Compliance with Registration Requirements; No Stop Order; No
Objection from the FINRA. Each Final Prospectus (in accordance with Rule 424(b))
and “free writing prospectus” (as defined in Rule 405 of the Securities Act), if
any, shall have been duly filed with the Commission, as appropriate; no stop
order suspending the effectiveness of the Registration Statement or any part
thereof shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission; no order preventing or
suspending the use of any Final Prospectus shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no order having the effect of ceasing or suspending the distribution
of the Securities or any other securities of the Company shall have been issued
by any securities commission, securities regulatory authority or stock exchange
and no proceedings for that purpose shall have been instituted or shall be
pending or, to the knowledge of the Company, contemplated by any securities
commission, securities regulatory authority or stock exchange; all requests for
additional information on the part of the Commission shall have been complied
with; and FINRA shall have raised no objection to the fairness and
reasonableness of the placement terms and arrangements.
 
(c)          Corporate Proceedings. All corporate proceedings and other legal
matters in connection with this Agreement, the Registration Statement and each
Final Prospectus, and the registration, sale and delivery of the Securities,
shall have been completed or resolved in a manner reasonably satisfactory to the
Placement Agent Counsel, and Placement Agent Counsel shall have been furnished
with such papers and information as it may reasonably have requested to enable
it to pass upon the matters referred to in this Section 5.
 
(d)          No Material Adverse Change. Subsequent to the execution and
delivery of this Agreement and prior to the Closing Date, in the Placement
Agent's sole judgment after consultation with the Company, there shall not have
occurred any Material Adverse Change or Material Adverse Effect.
 
(e)          Opinion of Counsel for the Company. The Placement Agent shall have
received on the Closing Date (i) the favorable opinion of legal counsel to the
Company, dated as of the Closing Date, including, without limitation, a negative
assurance letter, addressed to the Placement Agent and in form and substance
satisfactory to the Placement Agent, and (ii) the favorable opinion of
intellectual property legal counsel to the Company, dated as of the Closing
Date, including, without limitation, a negative assurance letter, addressed to
the Placement Agent and in form and substance satisfactory to the Placement
Agent.
 
(f)          Officers’ Certificate. The Placement Agent shall have received on
the Closing Date a certificate of the Company, dated as of the Closing Date,
signed by the Chief Executive Officer and Chief Financial Officer of the
Company, to the effect that, and the Placement Agent shall be satisfied that,
the signers of such certificate have reviewed the Registration Statement, the
Preliminary Prospectus, any Final Prospectus, and this Agreement and to the
further effect that:
 
(i)          The representations and warranties of the Company in this Agreement
are true and correct, as if made on and as of the Closing Date, and the Company
has complied with all the agreements and satisfied all the conditions on its
part to be performed or satisfied at or prior to the Closing Date;


(ii)         No stop order suspending the effectiveness of the Registration
Statement or the use of the Preliminary Prospectus or any Final Prospectus has
been issued and no proceedings for that purpose have been instituted or are
pending or, to the Company’s knowledge, threatened under the Securities Act; no
order having the effect of ceasing or suspending the distribution of the
Securities or any other securities of the Company has been issued by any
securities commission, securities regulatory authority or stock exchange in the
United States and no proceedings for that purpose have been instituted or are
pending or, to the knowledge of the Company, contemplated by any securities
commission, securities regulatory authority or stock exchange in the United
States;
 
(iii)        When the Registration Statement became effective, at the time of
sale, and at all times subsequent thereto up to the delivery of such
certificate, the Registration Statement contained all material information
required to be included therein by the Securities Act and the applicable rules
and regulations of the Commission thereunder, as the case may be, and in all
material respects conformed to the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder, as the case may
be, and the Registration Statement did not and does not include any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided, however,
that the preceding representations and warranties contained in this paragraph
(iii) shall not apply to any statements or omissions made in reliance upon and
in conformity with information furnished in writing to the Company by the
Placement Agent expressly for use therein) and, since the effective date of the
Registration Statement, there has occurred no event required by the Securities
Act and the rules and regulations of the Commission thereunder to be set forth
in the Registration Statement which has not been so set forth; and
 
(iv)        Subsequent to the respective dates as of which information is given
in the Registration Statement and any Final Prospectus, there has not been: (a)
any Material Adverse Effect; (b) any transaction that is material to the Company
taken as a whole, except transactions entered into in the ordinary course of
business; (c) any obligation, direct or contingent, that is material to the
Company taken as a whole, incurred by the Company, except obligations incurred
in the ordinary course of business; (d) any material change in the capital stock
(except changes thereto resulting from the exercise of outstanding stock options
or warrants) or outstanding indebtedness of the Company; (e) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company; or (f) any loss or damage (whether or not insured) to the property of
the Company which has been sustained or will have been sustained which has a
Material Adverse Effect.
 
(g)          Lock-Up Agreements. On the date hereof, the Placement Agent shall
have received, and the Company shall have caused to be delivered to the
Placement Agent, agreements from the persons set forth on Exhibit B hereto,
addressed to the Placement Agent, dated as of the date hereof, in form set forth
on Exhibit C hereto.
 
(h)          Escrow Agreement. The Company and the Placement Agent shall have
entered into an escrow agreement with a commercial bank or trust company
reasonably satisfactory to both parties pursuant to which the Investors shall
deposit their subscription funds in an escrow account and the Company and the
Placement Agent shall jointly authorize the disbursement of the funds from the
escrow account. The Company shall pay the reasonable fees of the escrow agent.
 
(i)          Bring-down Comfort Letter.  On the Closing Date, the Placement
Agent shall have received from M&K CPAs, PLLC, or such other
independent registered public accounting firm of the Company, a letter dated as
of the Closing Date, in form and substance satisfactory to the Placement Agent,
to the effect that they reaffirm the statements made in the letter furnished
pursuant to subsection (a) of this Section 5, except that the specified date
referred to therein for the carrying out of procedures shall be no more than
three business days prior to the Closing Date.
 
(j)          Stock Exchange Quotation. The Common Stock shall be registered
under the Exchange Act and shall be quoted on the Trading Market, and the
Company shall not have taken any action designed to terminate, or likely to have
the effect of terminating, the registration of the Common Stock under the
Exchange Act or suspending from trading the Common Stock from the Trading
Market, nor shall the Company have received any information suggesting that the
Commission or the Trading Market is contemplating terminating such registration
or trading.
 
(k)          Additional Documents. On or before the Closing Date, the Placement
Agent and Placement Agent Counsel shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 6 (Payment of Expenses), Section 7
(Indemnification and Contribution) and Section 8 (Representations and
Indemnities to Survive Delivery) shall at all times be effective and shall
survive such termination.


Section 6.            Payment of Expenses. The Company shall be responsible for
and pay all expenses relating to the Offering, including, without limitation:
(i) all filing fees and communication expenses relating to the registration of
the Securities to be sold in the Offering and any underlying securities thereof
with the Commission and the filing of the offering materials with FINRA; (ii)
all fees and expenses relating to the listing of such Securities on the Nasdaq
Capital Market or the NYSE MKT or on such other stock exchanges as the Company
and the Placement Agent together determine, if applicable; (iii) all fees,
expenses and disbursements relating to background checks of the Company’s
officers and directors (at a cost not to exceed $1,200 per person); (iv) fees,
expenses and disbursements relating to the registration or qualification of such
shares under the “blue sky” securities laws of such states and other
jurisdictions as the Placement Agent may reasonably designate (including,
without limitation, all filing and registration fees, and the fees and
disbursements of the Placement Agent’s counsel related thereto (and further
subject to the limits below), it being agreed that if the Offering is not
commenced on the NASDAQ or NYSE MKT, the Company shall be responsible for an
initial payment of $5,000 for filing fees and fees and disbursements of the
Placement Agent’s counsel upon the commencement of “blue sky” work by such
counsel, with the balance of such counsel fees, disbursements and expenses (up
to a maximum of $500.00 per state) to be due on the Closing; (v) the costs of
all mailing and printing of the Registration Statement, and all amendments,
supplements and exhibits thereto and as many preliminary and final Prospectuses
as the Placement Agent may reasonably deem necessary; (vi) the costs of
preparing, printing and delivering certificates, if any, representing such
Securities; (vii) fees and expenses of the transfer agent for such Securities;
(viii) stock transfer taxes, if any, payable upon the transfer of securities
from the Company to the investors; (ix) the Company’s road show costs; and (x)
the fees and expenses of the Company’s accountants and the fees and expenses
Company’s, legal counsel and other agents and representatives.  Upon the
Placement Agent’s request, the Company shall provide funds to pay all such fees,
expenses and disbursement in advance.
 
Notwithstanding the foregoing, the Company shall not be responsible for the
Placement Agent’s expenses, including, without limitation, the fees and expenses
of its counsel, to the extent such expenses are not permitted to be paid by the
rules of FINRA, and the Company’s obligation to reimburse the Placement Agent’s
expenses (including its legal expenses and disbursements) shall be capped at
2.0% of the aggregate offering proceeds.


While the Commission is reviewing the Registration Statement, the Placement
Agent may plan and arrange “road show” marketing trips for the Company’s
management to meet with prospective investors. Such trips will include visits to
a number of prospective investors. The Company shall pay for all expenses,
including, without limitation, travel and lodging expenses, associated with such
trips, subject to the 2.0% limitation. All travel and lodging expenses of the
Placement Agent in excess of $5,000 shall be subject to approval by the Company,
and the Placement Agent may request that the Company pre-pay such travel and
lodging expenses. During the 45-day period prior to the filing of the
Registration Statement with the Commission, and at all times thereafter prior to
and following the effectiveness of the Registration Statement, the Company and
its officers, directors and related parties will abide by all rules and
regulations of the Commission relating to public offerings, including, without
limitation, those relating to public statements (i.e., “gun jumping”) and
disclosures of material non-public information.


Section 7.             Indemnification and Contribution.
 
(a) The Company agrees to indemnify and hold harmless the Placement Agent, its
present and former affiliates and each person controlling the Placement
Agent (within the meaning of Section 15 of the Securities Act), managers,
members, directors, officers, legal counsel, agents and employees of the
Placement Agent, its present and former affiliates and each such controlling
person (the Placement Agent, and each such entity or person, an “Indemnified
Person”) from and against any losses, claims, damages, obligations, penalties,
judgments, awards, assessments, costs and other liabilities (collectively, the
“Liabilities”), and shall reimburse each Indemnified Person for all fees,
expenses, disbursements, and any and all actions, suits, proceedings and
investigations in respect thereof and any and all reasonable legal and other
costs, expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (collectively, the “Expenses”) as they are
incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any Actions, whether or not in connection with litigation in which any
Indemnified Person is a party thereto, directly or indirectly, caused by,
relating to, based upon, arising out of or in connection with, (i) the
Indemnified Person’s acting for the Company, including, without limitation, any
act or omission by such Indemnified Person in connection with its acceptance of
or the performance or non-performance of its obligations under this Agreement,
(ii) any breach by the Company of any representation, warranty, covenant or
agreement contained in this Agreement, or (iii) the enforcement by the
Indemnified Person’s rights under this Agreement, except to the extent that any
such Liabilities and Expenses are found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from the bad faith, gross negligence or willful
misconduct of the Indemnified Party seeking indemnification hereunder, (iv) any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Prospectus or by any omission or alleged omission to state therein a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (other than untrue
statements or alleged untrue statements in, or omissions or alleged omissions
from, information relating to an Indemnified Person furnished in writing by or
on behalf of such Indemnified Person expressly for use in the Preliminary
Prospectus), or (v) other advice or services rendered or to be rendered by any
Indemnified Person pursuant to this Agreement, the transactions contemplated
thereby or any Indemnified Person's actions or inactions in connection with any
such advice, services or transactions; provided, however, that, other than with
respect to clause (iv), the Company shall not be responsible for any Liabilities
or Expenses of any Indemnified Person to the extent such have resulted primarily
from such Indemnified Person's (x) gross negligence, bad faith or willful
misconduct in connection with any of the advice, actions, inactions or services
referred to above or (y) use of any offering materials or information concerning
the Company in connection with the offer or sale of the Securities in the
Offering which were not authorized for such use by the Company and which use
constitutes negligence, bad faith or willful misconduct. The Company shall not
be liable in any such case to the extent that any such loss, claim, damage,
expense or liability arises out of or is based upon an untrue statement or
alleged untrue statement in, or omission or alleged omission from any
Preliminary Prospectus, any Registration Statement or the Prospectus, or any
such amendment or supplement thereto, or any Issuer Free Writing Prospectus made
in reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited solely and exclusively to the
information contained in the last paragraph on the front cover page of the
Prospectus and the statements concerning the Placement Agent contained under the
heading “Plan of Distribution” contained in the Prospectus.
 
(b)          Upon receipt by an Indemnified Person of actual notice of an Action
against such Indemnified Person with respect to which indemnity may be sought
under this Agreement, such Indemnified Person shall promptly notify the Company
in writing; provided that failure by any Indemnified Person so to notify the
Company shall not relieve the Company from any liability which the Company may
have on account of this indemnity or otherwise to such Indemnified Person,
except to the extent the Company shall have been prejudiced by such failure. The
Company shall, if requested by the Placement Agent, assume the defense of any
such Action including the employment of counsel reasonably satisfactory to the
Placement Agent, which counsel may also be counsel to the Company. Any
Indemnified Person shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company has failed promptly to assume the defense and employ counsel reasonably
satisfactory to the Indemnified Person to represent such Indemnified Person
within a reasonable time after notice of such an Action or (ii) the named
parties to any such Action (including any impleaded parties) include such
Indemnified Person and the Company, and such Indemnified Person shall have been
advised in the reasonable opinion of counsel that there is an actual conflict of
interest that prevents the counsel selected by the Company from representing
both the Company (or another client of such counsel) and any Indemnified Person;
provided that the Company shall not in such event be responsible hereunder for
the fees and expenses of more than one firm of separate counsel for all
Indemnified Persons in connection with any Action or related Actions, in
addition to any local counsel. The Company shall not be liable for any
settlement of any Action effected without its written consent (which shall not
be unreasonably withheld). In addition, the Company shall not, without the prior
written consent of the Indemnified Person (which shall not be unreasonably
withheld), settle, compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination (i) includes an unconditional release of each Indemnified
Person from all Liabilities arising out of such Action for which indemnification
or contribution may be sought hereunder; and (ii) does not contain any factual
or legal admission by or with respect to an Indemnified Person or an adverse
statement with respect to the character, professionalism, expertise or
reputation of any Indemnified Person or any action or inaction of any
Indemnified Person. The indemnification required hereby shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as such expense, loss, damage or liability is incurred and is due
and payable, subject to recoupment if the Indemnified Person is found to be not
entitled to indemnification for such amount(s).


(c)          In the event that the foregoing indemnity is unavailable to an
Indemnified Person other than in accordance with this Agreement, the Company
shall contribute to the Liabilities and Expenses paid or payable by such
Indemnified Person in such proportion as is appropriate to reflect (i) the
relative benefits to the Company, on the one hand, and to the Placement Agent
and any other Indemnified Person, on the other hand, of the matters contemplated
by this Agreement or (ii) if the allocation provided by the immediately
preceding clause is not permitted by applicable law, not only such relative
benefits but also the relative fault of the Company, on the one hand, and the
Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of fees actually received by the Placement
Agent pursuant to this Agreement. For purposes of this paragraph, the relative
benefits to the Company, on the one hand, and to the Placement Agent on the
other hand, of the matters contemplated by this Agreement shall be deemed to be
in the same proportion as (a) the total value paid or contemplated to be paid to
or received or contemplated to be received by the Company, in the transaction or
transactions that are within the scope of this Agreement, whether or not any
such transaction is consummated, bears to (b) the fees paid to the Placement
Agent under this Agreement. Notwithstanding the above, no person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from a party who was not guilty
of fraudulent misrepresentation.
 
(d)          The Company also agrees that no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with advice or services rendered or to be rendered
by any Indemnified Person pursuant to this Agreement, the transactions
contemplated thereby or any Indemnified Person's actions or inactions in
connection with any such advice, services or transactions except for Liabilities
(and related Expenses) of the Company to the extent that the Liabilities have
resulted from such Indemnified Person's gross negligence, bad faith or willful
misconduct in connection with any such advice, actions, inactions or services as
to which any such Indemnified Person shall remain liable to the Company.
 
(e)          The reimbursement, indemnity and contribution obligations of the
Company set forth herein shall apply to any modification of this Agreement and
shall remain in full force and effect regardless of any termination of, or the
completion of any Indemnified Person's services under or in connection with,
this Agreement.
 
Section 8.           Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, of its
officers, and of the Placement Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agent, the Company, or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities to be sold in the
proposed Offering and any termination of this Agreement. A successor to a
Placement Agent, or to the Company, its directors or officers or any person
controlling the Company, shall be entitled to the benefits of the indemnity,
contribution and reimbursement agreements contained in this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

Section 9.           Notices. All communications hereunder shall be in writing
and shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:
 
If to the Placement Agent to the address set forth above, Attention: Clifford
Teller, Facsimile: (212) 895-3783,
 
With a copy to:
 
Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, New York 10017
Facsimile: (212) 401-4741
Attention: Barry Grossman, Esq.
 
If to the Company:
 
Z Trim Holdings, Inc.
1011 Campus Drive
Mundelein, Illinois 60060
Facsimile: (847) 549-6146
Attention: Brian Chaiken
 
With a copy to:
 
Quarles & Brady LLP
411 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Facsimile: (414) 271-3552
Attention: Kenneth V. Hallett, Esq.
 
Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
Section 10.         Successors. This Agreement will inure to the benefit of and
be binding upon the parties hereto, and to the benefit of the employees,
officers and directors and controlling persons referred to in Section 7 hereof,
and to their respective successors, and personal representative, and no other
person will have any right or obligation hereunder.
 
Section 11.          Partial Unenforceability. The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof. If any section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
 
 Section 12.         Governing Law Provisions. This Agreement shall be deemed to
have been made and delivered in New York City and both this Agreement and the
transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof. Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this Agreement and/or
the transactions contemplated hereby shall be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waives any objection which it may have
or hereafter to the venue of any such suit, action or proceeding, and (iii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding. Each of the Placement Agent and
the Company further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York and agrees that service of process upon
the Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Placement Agent mailed by
certified mail to the Placement Agent’s address shall be deemed in every respect
effective service process upon the Placement Agent, in any such suit, action or
proceeding. Notwithstanding any provision of this Agreement to the contrary, the
Company agrees that neither the Placement Agent nor its affiliates, and the
respective officers, directors, employees, agents and representatives of the
Placement Agent, its affiliates and each other person, if any, controlling the
Placement Agent or any of its affiliates, shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company for or in
connection with the engagement and transaction described herein except for any
such liability for losses, claims, damages or liabilities incurred by us that
are finally judicially determined to have resulted from the bad faith or gross
negligence of such individuals or entities. If either party shall commence an
action or proceeding to enforce any provision of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.


Section 13.          General Provisions.
 
(a)          This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof. This Agreement may be executed in two or more counterparts, each
one of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Agreement may not be
amended or modified unless in writing by all of the parties hereto, and no
condition herein (express or implied) may be waived unless waived in writing by
each party whom the condition is meant to benefit. Section headings herein are
for the convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.
 
(b)          The Company acknowledges that in connection with the offering of
the Securities: (i) the Placement Agent has acted at arms length, are not agents
of, and owe no fiduciary duties to the Company or any other person, (ii) the
Placement Agent owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agent may have interests that differ from
those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the offering of the
Securities
 
[The remainder of this page has been intentionally left blank.]
 

 
 

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.
 

 
Very truly yours,
     
Z TRIM HOLDINGS, INC.
 
An Illinois corporation
       
By:
 /s/ Brian Chaiken
   
Name:  Brian Chaiken
   
Title:  CFO

 
The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.
 
MAXIM GROUP LLC
 
By:
 /s/ Clifford A. Teller
   
Name:  Clifford A. Teller
   
Title:    Executive Managing Director,
             Head of Investment Banking
 

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


 
COMMON STOCK PURCHASE WARRANT
 
Z TRIM HOLDINGS, INC.
 
Warrant Shares: _______
Initial Exercise Date: _______ ___, 2013

 
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, [ ] or its assigns (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the date hereof (the “Initial Exercise Date”) and on or
prior to the close of business on the [     ] year anniversary of the Initial
Exercise Date (the “Termination Date”) but not thereafter, to subscribe for and
purchase from Z Trim Holdings, Inc., an Illinois corporation (the “Company”), up
to ______ shares (as subject to adjustment hereunder, the “Warrant Shares”) of
Common Stock. The purchase price of one share of Common Stock under this Warrant
shall be equal to the Exercise Price, as defined in Section 2(b).
 
Section 1.           Definitions. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Securities
Purchase Agreement (the “Agreement”), dated __________ ___, 2013, between the
Company and the Holder.
 
Section 2.           Exercise.
 
a)         Exercise of the purchase rights represented by this Warrant may be
made, in whole or in part, at any time or times on or after the Initial Exercise
Date and on or before the Termination Date by delivery to the Company (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Holder at the address of the Holder appearing on the books of
the Company) of a duly executed facsimile copy of the Notice of Exercise form
annexed hereto. Within three (3) trading days following the date of exercise as
aforesaid, the Holder shall deliver the aggregate Exercise Price for the shares
specified in the applicable Notice of Exercise by wire transfer or cashier’s
check drawn on a United States bank unless the cashless exercise procedure
specified in Section 2(c) below is available and specified in the applicable
Notice of Exercise. Notwithstanding anything herein to the contrary, the Holder
shall not be required to physically surrender this Warrant to the Company until
the Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation within three (3) trading days of
the date the final Notice of Exercise is delivered to the Company. Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased. The Holder and the
Company shall maintain records showing the number of Warrant Shares purchased
and the date of such purchases; provided that the records of the Company, absent
manifest error, will be conclusive with respect to the number of Warrant Shares
purchasable from time to time hereunder. The Company shall deliver any objection
to any Notice of Exercise form within one (1) business day of receipt of such
notice. The Holder and any assignee, by acceptance of this Warrant, acknowledge
and agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.
 
b)         Exercise Price. The exercise price per share of the Common Stock
under this Warrant shall be $____, subject to adjustment hereunder (the
“Exercise Price”). Except as where otherwise permitted in accordance with
Section 2(c), this Warrant may only be exercised by means of payment by wire
transfer or cashier’s check drawn on a United States bank.
 
c)         Cashless Exercise. If, and only if, at the time of exercise hereof
there is no effective registration statement registering, or the prospectus
contained therein is not available for the issuance of the Warrant Shares to the
Holder, then, and only then, this Warrant may at the option of the Holder be
exercised, in whole or in part, at such time by means of a “cashless exercise”
in which the Holder shall be entitled to receive a number of Warrant Shares
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:
 
 

 
(A) = the VWAP on the trading day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

 
 

 
(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 
 

 
(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 
 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P.
(“Bloomberg”) (based on a trading day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)), (b)  if the OTC Bulletin Board is not a Trading
Market, the volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board, (c) if the Common Stock
is not then listed or quoted for trading on the OTC Bulletin Board and if prices
for the Common Stock are then reported in the “Pink Sheets” published by Pink
OTC Markets, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported, or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Board of Directors of the Company and reasonably acceptable to
Maxim Partners LLC, the fees and expenses of which shall be paid by the Company.
 
d)           Mechanics of Exercise.
 
i.           Delivery of Warrant Shares Upon Exercise. The Company shall use
best efforts to cause the Warrant Shares purchased hereunder to be transmitted
by the Transfer Agent to the Holder by crediting the account of the Holder’s
prime broker with The Depository Trust Company through its Deposit or Withdrawal
at Custodian system (“DWAC”) if the Company is then a participant in such system
and either (A) there is an effective registration statement permitting the
issuance of the Warrant Shares to or resale of the Warrant Shares by Holder or
(B) this Warrant is being exercised via cashless exercise, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise by the date that is five (5) trading days after the latest of (A) the
delivery to the Company of the Notice of Exercise, (B) surrender of this Warrant
(if required) and (C) payment of the aggregate Exercise Price as set forth above
(including by cashless exercise, if permitted) (such date, the “Warrant Share
Delivery Date”). The Warrant Shares shall be deemed to have been issued, and
Holder or any other person so designated to be named therein shall be deemed to
have become a holder of record of such shares for all purposes, as of the date
the Warrant has been exercised, with payment to the Company of the Exercise
Price (or by cashless exercise, if permitted) and all taxes required to be paid
by the Holder, if any, pursuant to Section 2(d)(vi) prior to the issuance of
such shares, having been paid.
 
ii.          Delivery of New Warrants Upon Exercise. If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.
 
iii.         Rescission Rights. If the Company fails to cause its transfer agent
to transmit to the Holder the Warrant Shares pursuant to Section 2(d)(i) by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.
 
iv.           Compensation for Buy-In on Failure to Timely Deliver Warrant
Shares Upon Exercise. In addition to any other rights available to the Holder,
if the Company fails to cause the Transfer Agent to transmit to the Holder the
Warrant Shares pursuant to an exercise on or before the Warrant Share Delivery
Date, and if after such date the Holder is required by its broker to purchase
(in an open market transaction or otherwise) or the Holder’s brokerage firm
otherwise purchases, shares of Common Stock to deliver in satisfaction of a sale
by the Holder of the Warrant Shares which the Holder anticipated receiving upon
such exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder
the amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
v.           No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.
 
vi.           Charges, Taxes and Expenses. Issuance of Warrant Shares shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such Warrant Shares, all of
which taxes and expenses shall be paid by the Company, and such Warrant Shares
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that, in the event Warrant Shares are
to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto. The Company shall pay all Transfer Agent fees required for
same-day processing of any Notice of Exercise.
 
vii.           Closing of Books. The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.
 
e)           Holder’s Exercise Limitations. The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 2 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other Common Stock
Equivalents) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section 2(e), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith. To the extent that the limitation
contained in this Section 2(e) applies, the determination of whether this
Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of
whether, and representation and certification to the Company that, this Warrant
is exercisable (in relation to other securities owned by the Holder together
with any Affiliates) and of which portion of this Warrant is exercisable, in
each case subject to the Beneficial Ownership Limitation, and the Company shall
have no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 2(e), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding.  Upon the written or oral
request of a Holder, the Company shall within two (2) trading days confirm
orally and in writing to the Holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant. The Holder, upon not less than 61 days’ prior notice to the Company,
may increase or decrease the Beneficial Ownership Limitation provisions of this
Section 2(e), provided that the Beneficial Ownership Limitation in no event
exceeds 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
exercise of this Warrant held by the Holder and the provisions of this Section
2(e) shall continue to apply. Any such increase or decrease will not be
effective until the 61st day after such notice is delivered to the Company. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 2(e) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.
  
Section 3.           Certain Adjustments.
 
a)          Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
 
b)          Anti-Dilution. If the Company, at any time while this Warrant is
outstanding, shall sell or grant any option to purchase, or sell or grant any
right to reprice, or otherwise dispose of or issue (or announce any offer, sale,
grant or any option to purchase or other disposition) any Common Stock or Common
Stock Equivalents, at an effective price per share less than the Exercise Price
then in effect (such lower price, the “Base Share Price” and such issuances
collectively, a “Dilutive Issuance”) (it being understood and agreed that if the
holder of the Common Stock or Common Stock Equivalents so issued shall at any
time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is less than the Exercise Price, such issuance shall be deemed to
have occurred for less than the Exercise Price on such date of the Dilutive
Issuance at such effective price), then simultaneously with the consummation of
each Dilutive Issuance the Exercise Price shall be reduced and only reduced to
equal the Base Share Price and the number of Warrant Shares issuable hereunder
shall be increased such that the aggregate Exercise Price payable hereunder,
after taking into account the decrease in the Exercise Price, shall be equal to
the aggregate Exercise Price prior to such adjustment. Such adjustment shall be
made whenever such Common Stock or Common Stock Equivalents are issued.
Notwithstanding the foregoing, no adjustments shall be made, paid or issued
under this Section 3(b) in respect of an Exempt Issuance. The Company shall
notify the Holder, in writing, no later than the trading day following the
issuance or deemed issuance of any Common Stock or Common Stock Equivalents
subject to this Section 3(b), indicating therein the applicable issuance price,
or applicable reset price, exchange price, conversion price and other pricing
terms (such notice, the “Dilutive Issuance Notice”). For purposes of
clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 3(b), upon the occurrence of any Dilutive Issuance, the
Holder is entitled to receive a number of Warrant Shares based upon the Base
Share Price regardless of whether the Holder accurately refers to the Base Share
Price in the Notice of Exercise. If the Company enters into a Variable Rate
Transaction, despite the prohibition thereon in the Agreement, the Company shall
be deemed to have issued Common Stock or Common Stock Equivalents at the lowest
possible conversion or exercise price at which such securities may be converted
or exercised.
 
c)           Subsequent Rights Offerings. In addition to any adjustments
pursuant to Section 3(a) above, if at any time during which this Warrant is
outstanding the Company grants, issues or sells any Common Stock Equivalents or
other rights to purchase stock, warrants, securities or other property pro rata
to the record holders of any class of shares of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Beneficial Ownership
Limitation, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the
Beneficial Ownership Limitation).  The provisions of this Section 3(c) will not
apply to any grant, issuance or sale of Common Stock Equivalents or other rights
to purchase stock, warrants, securities or other property of the Company which
is not made pro rata to the record holders of any class of shares of Common
Stock.
 
d)           Pro Rata Distributions. During such time as this Warrant is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
"Distribution"), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution (provided, however, to
the extent that the Holder's right to participate in any such Distribution would
result in the Holder exceeding the Beneficial Ownership Limitation, then the
Holder shall not be entitled to participate in such Distribution to such extent
(or in the beneficial ownership of any shares of Common Stock as a result of
such Distribution to such extent) and the portion of such Distribution shall be
held in abeyance for the benefit of the Holder until such time, if ever, as its
right thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).
 
e)           Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant). For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction that is (1) an all cash transaction, (2) a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Exchange Act, or (3) a
Fundamental Transaction involving a person or entity not traded on a national
securities exchange, including, but not limited to, the NYSE MKT, the Nasdaq
Global Select Market, the Nasdaq Global Market, or the Nasdaq Capital Market,
the Company or any Successor Entity (as defined below) shall, at the option of
the Holder or the Company or any Successor Entity, exercisable at any time
concurrently with, or within 30 days after, the consummation of the Fundamental
Transaction, purchase this Warrant from the Holder by paying to the Holder an
amount of cash equal to the Black Scholes Value of the remaining unexercised
portion of this Warrant on the date of the consummation of such Fundamental
Transaction. “Black Scholes Value” means the value of this Warrant based on the
Black and Scholes Option Pricing Model obtained from the “OV” function on
Bloomberg determined as of the day of consummation of the applicable Fundamental
Transaction for pricing purposes and reflecting (A) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the time between
the date of the public announcement of the applicable Fundamental Transaction
and the Termination Date, (B) an expected volatility equal to the greater of
100% and the 100 day volatility obtained from the HVT function on Bloomberg as
of the trading day immediately following the public announcement of the
applicable Fundamental Transaction, (C) the underlying price per share used in
such calculation shall be the sum of the price per share being offered in cash,
if any, plus the value of any non-cash consideration, if any, being offered in
such Fundamental Transaction and (D) a remaining option time equal to the time
between the date of the public announcement of the applicable Fundamental
Transaction and the Termination Date. The Company shall cause any successor
entity in a Fundamental Transaction in which the Company is not the survivor
(the “Successor Entity”) to assume in writing all of the obligations of the
Company under this Warrant in accordance with the provisions of this Section
3(e), and to deliver to the Holder in exchange for this Warrant a security of
the Successor Entity evidenced by a written instrument substantially similar in
form and substance to this Warrant which is exercisable for a corresponding
number of shares of capital stock of such Successor Entity (or its parent
entity) equivalent to the shares of Common Stock acquirable and receivable upon
exercise of this Warrant (without regard to any limitations on the exercise of
this Warrant) prior to such Fundamental Transaction, and with an exercise price
which applies the exercise price hereunder to such shares of capital stock (but
taking into account the relative value of the shares of Common Stock pursuant to
such Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such exercise price being for the purpose
of protecting the economic value of this Warrant immediately prior to the
consummation of such Fundamental Transaction). Upon the occurrence of any such
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein.
 
f)           Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
g)           Notice to Holder.
 
i.           Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall promptly
mail to the Holder a notice setting forth the Exercise Price after such
adjustment and any resulting adjustment to the number of Warrant Shares and
setting forth a brief statement of the facts requiring such adjustment.
 
ii.           Notice to Allow Exercise by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 10 business days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. To the extent that
any notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company, the Company shall simultaneously file such
notice with the Commission pursuant to a Current Report on Form 8-K. The Holder
shall remain entitled to exercise this Warrant during the period commencing on
the date of such notice to the effective date of the event triggering such
notice except as may otherwise be expressly set forth herein.
 
Section 4.           Transfer of Warrant.
 
a)          Transferability. This Warrant and all rights hereunder (including,
without limitation, any registration rights) are transferable, in whole or in
part, upon surrender of this Warrant at the principal office of the Company or
its designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. The Warrant, if properly assigned
in accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.
 
b)          New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the initial issuance date of this Warrant and shall be
identical with this Warrant except as to the number of Warrant Shares issuable
pursuant thereto.
 
c)          Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
Section 5.           Miscellaneous.
 
a)          No Rights as Stockholder Until Exercise. This Warrant does not
entitle the Holder to any voting rights, dividend rights or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(d)(i), except as expressly set forth in Section 3.
 
b)          Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
c)           Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a business day, then, such action may be taken or such right
may be exercised on the next succeeding business day.
 
d)           Authorized Shares.
 
The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary Warrant Shares upon the exercise of the purchase rights under this
Warrant. The Company will take all such commercially reasonable action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
the Trading Market upon which the Common Stock may be listed. The Company
covenants that all Warrant Shares which may be issued upon the exercise of the
purchase rights represented by this Warrant will, upon exercise of the purchase
rights represented by this Warrant and payment for such Warrant Shares in
accordance herewith, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.
 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
e)           Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the laws of the State of Illinois, without regard to conflict of laws
principles, and federal or state courts sitting in the State of Illinois shall
have exclusive jurisdiction over matters arising out of this Warrant.
 
f)           Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, and the Holder
does not utilize cashless exercise, will have restrictions upon resale imposed
by state and federal securities laws.
 
g)           Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies. Without limiting any other provision of this Warrant or the Agreement,
if the Company willfully and knowingly fails to comply with any provision of
this Warrant, which results in any material damages to the Holder, the Company
shall pay to the Holder such amounts as shall be sufficient to cover any costs
and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.
 
h)           Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Agreement.
 
i)           Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.
 
j)           Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
k)           Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.
 
l)           Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.
 
m)          Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
n)           Headings. The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.


 
********************
 
(Signature Page Follows)
 

   

 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the party below has caused this Warrant to be executed by
its officer thereunto duly authorized as of the date first above indicated.
 

 
Z TRIM HOLDINGS, INC.
     
By:
     
Name:
   
Title:




 
 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE
 
TO:       Z TRIM HOLDINGS, INC.
 
(1) The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant, dated ________, 2013, and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.
 
(2) Payment shall take the form of (check applicable box):
 
 in lawful money of the United States by wire transfer or cashier’s check drawn
on a United States bank; or
 
 if permitted by the terms of the Warrant, the cancellation of such number of
Warrant Shares as is necessary, in accordance with the formula set forth in
subsection 2(c), to exercise this Warrant with respect to the maximum number of
Warrant Shares purchasable pursuant to the cashless exercise procedure set forth
in subsection 2(c).
 
(3) Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:
 

     

 
The Warrant Shares shall be delivered to the following DWAC Account Number:
 

                             

 
[SIGNATURE OF HOLDER]
 
Name of Investing Entity:
________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
___________________________________________________________________
Title of Authorized Signatory:
____________________________________________________________________
Date:
________________________________________________________________________________________
 

   

 

 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)
 
FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to
 
_______________________________________________ whose address is
 
_______________________________________________________________.
 
 
_______________________________________________________________
 
Date: ______________, _______
 
Holder’s Signature: _____________________________
 
Holder’s Address:   _____________________________
 
_____________________________
 
Signature Guaranteed: ___________________________________________
 
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 

   

  



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B




 
Officers and Directors:
 
Brian Chaiken
Steven J. Cohen
Morris Garfinkle
Brian S. Israel
Mark Hershhorn
Edward Smith III


 
3%+ Stockholders:


Brightline Capital Management, LLC
Brian Chaiken
Steven J. Cohen


 

   

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF LOCK-UP AGREEMENT


_______, 2013




MAXIM GROUP LLC
405 Lexington Avenue
New York, New York 10174


Re:
Z Trim Holdings, Inc. – Registration Statement on Form S-1 (File No. 333-186577)
for Shares of Common Stock and Warrants



Dear Sirs:
 
This Agreement (the “Lock-Up Agreement”) is being delivered to you in connection
with the Placement Agency Agreement (the “Placement Agency Agreement”), dated
_____,2013, between Z Trim Holdings, Inc., an Illinois corporation (the
“Company”), and Maxim Group LLC (“Maxim” or the “Placement Agent”), relating to
the proposed public offering of shares of the common stock, par value $0.00005
per share (the “Common Stock”), and Common Stock purchase warrants (the
“Warrants”) of the Company. (The Commom Stock and the Warrants are collectively
referred to herein as the “Offering Securities.”)
 
In order to induce the Placement Agent to enter into the Placement Agency
Agreement, and in light of the benefits that the offering of the Common Stock
and Warrants will confer upon the undersigned in its capacity as a
securityholder and/or an officer or director of the Company, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned agrees with the Placement Agent that, during the
period beginning on and including the date of the Placement Agency Agreement
through and including the date that is the 180th day after the date of the
Placement Agency Agreement (the “Lock-Up Period”), the undersigned will not,
without the prior written consent of the Placement Agent, directly or
indirectly:
 
(i) offer, sell, assign, transfer, pledge, contract to sell, or otherwise
dispose of, or announce the intention to otherwise dispose of, any shares of
Common Stock, including, without limitation, Common Stock which may be deemed to
be beneficially owned by the undersigned in accordance with the rules and
regulations promulgated under the Securities Exchange Act of 1934, as amended
(“Exchange Act”) (such shares, the “Beneficially Owned Shares”) or securities
convertible into or exercisable or exchangeable for Common Stock, (ii) enter
into any swap, hedge or similar agreement or arrangement that transfers in whole
or in part, the economic risk of ownership of the Beneficially Owned Shares or
securities convertible into or exercisable or exchangeable for Common Stock,
whether now owned or hereafter acquired by the undersigned or with respect to
which the undersigned has or hereafter acquires the power of disposition, or
(iii) engage in any short selling of the Common Stock.


 
The restrictions set forth in the immediately preceding paragraph shall not
apply to:
 
(1)           if the undersigned is a natural person, any transfers made by the
undersigned (a) as a bona fide gift to any member of the immediate family (as
defined below) of the undersigned or to a trust the beneficiaries of which are
exclusively the undersigned or members of the undersigned’s immediate family,
(b) by will or intestate succession upon the death of the undersigned or (c) as
a bona fide gift to a charity or educational institution;
 
(2)           if the undersigned is a corporation, partnership, limited
liability company or other business entity, any transfers to any shareholder,
partner or member of, or owner of a similar equity interest in, the undersigned,
as the case may be, if, in any such case, such transfer is not for value;
 
(3)           if the undersigned is a corporation, partnership, limited
liability company or other business entity, any transfer made by the undersigned
(a) in connection with the sale or other bona fide transfer in a single
transaction of all or substantially all of the undersigned’s capital stock,
partnership interests, membership interests or other similar equity interests,
as the case may be, or all or substantially all of the undersigned’s assets, in
any such case not undertaken for the purpose of avoiding the restrictions
imposed by this Lock-Up Agreement or (b) to another corporation, partnership,
limited liability company or other business entity so long as the transferee is
an affiliate (as defined below) of the undersigned and such transfer is not for
value;
 
(4)           the exercise by the undersigned of any stock option(s) issued
pursuant to the Company’s stock option plans, including any exercise effected,
or related tax withholding obligation satisfied, by the delivery of shares of
Common Stock held by the undersigned, or to be received by the undersigned as
part of such exercise, provided that the Common Stock received upon such
exercise shall remain subject to the restrictions provided for in this Lock-Up
Agreement;
 
(5)           the exercise by the undersigned of any warrant(s) issued by the
Company prior to the date of this Lock-Up Agreement, including any exercise
effected by the delivery of shares of Common Stock held by the undersigned, or
to be received by the undersigned as part of such exercise, provided that the
Common Stock received upon such exercise shall remain subject to the
restrictions provided for in this Lock-Up Agreement;
 
(6)           the occurrence after the date hereof of any of (a) an acquisition
by an individual or legal entity or “group” (as described in Rule 13d-5(b)(1)
promulgated under the Exchange Act) of effective control (whether through legal
or beneficial ownership of capital stock of the Company, by contract or
otherwise) of 100% of the voting securities of the Company, (b) the Company
merges into or consolidates with any other entity, or any entity merges into or
consolidates with the Company, (c) the Company sells or transfers all or
substantially all of its assets to another person, or (d) provided that the
Common Stock received upon any of the events set forth in clauses (a) through
(c) above shall remain subject to the restrictions provided for in this Lock-Up
Agreement; and
 
(7)           transfers consented to in writing by the Placement Agent;


provided, however, that, in the case of any transfer described in clause (1),
(2) or (3) above, it shall be a condition to the transfer that (A) the
transferee executes and delivers to Maxim, not later than one business day prior
to such transfer, a written agreement, in substantially the form of this Lock-Up
Agreement (it being understood that any references to “immediate family” in the
agreement executed by such transferee shall expressly refer only to the
immediate family of the undersigned and not to the immediate family of the
transferee) and otherwise satisfactory in form and substance to Maxim, and
(B) if the undersigned is required to file a report under Section 16(a) of the
Exchange Act reporting a reduction in beneficial ownership of shares of Common
Stock or Beneficially Owned Shares or any securities convertible into or
exercisable or exchangeable for Common Stock or Beneficially Owned Shares during
the Lock-Up Period (as the same may be extended as described above), the
undersigned shall include a statement in such report to the effect that, in the
case of any transfer pursuant to clause (1) above, such transfer is being made
as a gift or by will or intestate succession or, in the case of any transfer
pursuant to clause (2) above, such transfer is being made to a shareholder,
partner or member of, or owner of a similar equity interest in, the undersigned
and is not a transfer for value or, in the case of any transfer pursuant to
clause (3) above, such transfer is being made either (a) in connection with the
sale or other bona fide transfer in a single transaction of all or substantially
all of the undersigned’s capital stock, partnership interests, membership
interests or other similar equity interests, as the case may be, or all or
substantially all of the undersigned’s assets or (b) to another corporation,
partnership, limited liability company or other business entity that is an
affiliate of the undersigned and such transfer is not for value.  In addition,
the restrictions set forth herein shall not prevent the undersigned from
entering into a sales plan pursuant to Rule 10b5-1 under the Exchange Act after
the date hereof, provided that (i) a copy of such plan is provided to the
Placement Agent promptly upon entering into the same and (ii) no sales or
transfers may be made under such plan until the Lock-Up Period ends or this
Lock-Up Agreement is terminated in accordance with its terms.  For purposes of
this paragraph, “immediate family” shall mean a spouse, child, grandchild or
other lineal descendant (including by adoption), father, mother, brother or
sister of the undersigned and “affiliate” shall have the meaning set forth in
Rule 405 under the Securities Act of 1933, as amended (“Securities Act”).


If (i) the Company issues a quarterly earnings release or material news or a
material event relating to the Company occurs during the last 17 days of the
Lock-Up Period, or (ii) prior to the expiration of the Lock-Up Period, the
Company announces that it will release quarterly earnings results during the
16-day period beginning on the last day of the Lock-Up Period, the Lock-Up
Period shall be extended and the restrictions imposed by this Lock-Up Agreement
shall continue to apply until the expiration of the 18-day period beginning on
the issuance of the quarterly earnings release or the occurrence of the material
news or material event.
 
The undersigned further agrees that (i) it will not, during the Lock-Up Period
(as the same may be extended as described above), make any demand or request for
or exercise any right with respect to the registration under the Securities Act
of any shares of Common Stock or other Beneficially Owned Shares or any
securities convertible into or exercisable or exchangeable for Common Stock or
other Beneficially Owned Shares, and (ii) the Company may, with respect to any
Common Stock or other Beneficially Owned Shares or any securities convertible
into or exercisable or exchangeable for Common Stock or other Beneficially Owned
Shares owned or held (of record or beneficially) by the undersigned, cause the
transfer agent or other registrar to enter stop transfer instructions and
implement stop transfer procedures with respect to such securities during the
Lock-Up Period (as the same may be extended as described above).  In addition,
the undersigned hereby waives, during the Lock-Up Period (as the same may be
extended as described above), any and all rights, if any, to request or demand
registration pursuant to the Securities Act of any shares of Common Stock that
are registered in the name of the undersigned or that are Beneficially Owned
Shares.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement and that this Lock-Up
Agreement has been duly authorized (if the undersigned is not a natural person),
executed and delivered by the undersigned and is a valid and binding agreement
of the undersigned.  This Lock-Up Agreement and all authority herein conferred
are irrevocable and shall survive the death or incapacity of the undersigned (if
a natural person) and shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.
 
The undersigned acknowledges and agrees that whether or not any public offering
of Common Stock and Warrants actually occurs depends on a number of factors,
including market conditions. If the Placement Agency Agreement (other than any
provisions thereof that survive termination) shall terminate or be terminated
prior to the payment for, and delivery of, the Offering Securities, this Lock-Up
Agreement shall be terminated and the undersigned shall be released from all its
obligations hereunder.

 
 

--------------------------------------------------------------------------------

 



 

 
Very truly yours,
     
(Name of Officer, Director or Stockholder - Please
Print)
     
X
   
(Signature)
     
(Name of Signatory if Stockholder is an entity -
Please Print)
     
(Title of Signatory if Stockholder is an entity -
Please Print)

 

 
Address:
                         

 

 
 

--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULES


TO THE


PLACEMENT AGENCY AGREEMENT


BY AND BETWEEN


Z TRIM HOLDINGS, INC.
 
AND
 
MAXIM GROUP LLC
 
Dated as of November 12, 2013 (the “Agreement”)


These disclosure schedules are a series of schedules (the “Disclosure
Schedules”) corresponding to the sections contained in the Placement Agency
Agreement dated as of November 12, 2013 (the “Agreement”), by and between Z Trim
Holdings, Inc., an Illinois corporation (the “Company”), and Maxim Group LLC
(the “Placement Agent”). Capitalized terms used in these Disclosure Schedules
and not otherwise defined herein shall have the respective meanings assigned to
them in the Agreement. These Disclosure Schedules contain the information
required to be disclosed pursuant to, and certain exceptions to, the
representations and warranties in the corresponding sections of the Agreement.
The section headings and subject headings in the Disclosure Schedules are for
convenience of reference only and shall not be deemed to alter or affect any
disclosure in these Disclosure Schedules or any provision of the Agreement.
Matters set forth in the Disclosure Schedules are not necessarily limited to
matters required by the Agreement to be reflected in the Disclosure Schedules.
Nothing in the Agreement or in the Disclosure Schedules constitutes an admission
that any information disclosed, set forth or incorporated by reference in the
Disclosure Schedules or in the Agreement is material, constitutes a Material
Adverse Effect or is otherwise required by the terms of the Agreement to be so
disclosed, set forth or incorporated by reference. Information disclosed
(including the terms of any agreements referenced herein) by the Company in any
one Section of the Disclosure Schedules will also be deemed a disclosure as to
all other applicable Sections of the Disclosure Schedules and the Agreement
where such disclosure is readily apparent from the face of such disclosure.
 
The annexes, attachments, and exhibits to these Disclosure Schedules, if any,
form an integral part of these Disclosure Schedules and are incorporated by
reference for all purposes as if set forth fully herein.
 

 
 

--------------------------------------------------------------------------------

 

Schedule 2(j)
 
Capitalization
 
Agreements Regarding Issuance of Stock
 
Options issued: As of October 29, 2013, there were 9,607,262 options outstanding
under Company plans.
 
Warrants: 15,490,241 shares of common stock issuable upon exercise of
outstanding warrants as of October 29, 2013, with exercise prices ranging from
$0.01 per share to $1.50 per share.
 
Schedule of Warrants with Ratchet Provisions


See attachment.
 